     Case 5:19-cv-00339-RGK-SP Document 14 Filed 07/29/19 Page 1 of 2 Page ID #:43

1    Amy L. Bennecoff (275805)
     Kimmel & Silverman, P.C.
2    30 East Butler Pike
     Ambler, PA 19002
3
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
     teamkimmel@creditlaw.com
5    Attorney for Plaintiff

6
                           IN THE UNITED STATES DISTRICT COURT
7                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

8    ROSE PHILOGENE,                 §
                                     §
9
               Plaintiff,            §                   Civil Action No. 5:19-cv-00339-RGK-SP
                                     §
10
               v.                    §
11                                   §
     NATIONAL CREDIT ADJUSTERS, LLC, §
12                                   §
               Defendant.            §
13                                   §
                                     §
14

15                                    STIPULATION TO DISMISS
16
     TO THE CLERK:
17
            Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal
18

19   with prejudice and with each party to bear its own costs and fees.

20

21     /s/ Kathleen A. Zugsay                               /S/ Amy L. Bennecoff Ginsburg
        Kathleen A. Zugsay, Esq.                             Amy L. Bennecoff Ginsburg Esq.
22
        Malone and Martin PLLC                               Kimmel & Silverman, P.C.
        8750 North Central Expressway                        30 East Butler Pike
23
        Suite 1850                                           Ambler, PA 19002
24      Dallas, TX 75231                                     Phone: (215) 540-8888
        Phone: 214-683-8529                                  Fax: (215) 540-8817
25      Email: kzugsay@mamlaw.com                            Email: aginsburg@creditlaw.com
        Attorney for the Defendant                           Attorney for the Plaintiff
26
        Date: July 29, 2019                                 Date: July 29, 2019
27

28                                                 -1-

                                         STIPULATION FOR DISMISSAL

                                                                                    5:19-cv-00339-RGK-SP
27
     Case 5:19-cv-00339-RGK-SP Document 14 Filed 07/29/19 Page 2 of 2 Page ID #:44

1

2                                   CERTIFICATE OF SERVICE
3
            I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of
4
     the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF
5
     system:
6

7       Kathleen A. Zugsay, Esq.
        Malone and Martin PLLC
8       8750 North Central Expressway
        Suite 1850
9       Dallas, TX 75231
        Phone: 214-683-8529
10      Email: kzugsay@mamlaw.com
        Attorney for the Defendant
11

12

13   DATED: July 29, 2019                        /s/ Amy L. Bennecoff Ginsburg
                                                 Amy L. Bennecoff Ginsburg Esq.
14                                               Kimmel & Silverman, P.C.
                                                 30 East Butler Pike
15                                               Ambler, PA 19002
                                                 Tel: 215-540-8888
16                                               Fax: 215-540-8817
                                                 Email: teamkimmel@creditlaw.com
17
                                                 Attorney for Plaintiff
18

19

20

21

22

23

24

25

26

27

28                                                -2-

                                        STIPULATION FOR DISMISSAL

                                                                                   5:19-cv-00339-RGK-SP
27
